Exhibit 10.2

TERM NOTE

 

$60,000,000   

Cincinnati, Ohio

Dated: March 22, 2016

Meridian Bioscience, Inc., an Ohio corporation, Meridian Bioscience Corporation
an Ohio corporation (“Corp.”), Omega Technologies, Inc., an Ohio corporation
(“Omega”), Meridian Life Science, Inc., a Maine corporation and Bioline USA,
Inc.., a Massachusetts corporation (“Bio”) (collectively and jointly and
severally the “Borrowers” and individually a “Borrower”), for value received,
hereby promises to pay to the order of FIFTH THIRD BANK, an Ohio banking
corporation (the “Bank”) at its offices, 38 Fountain Square Plaza, Cincinnati,
Ohio 45263, in lawful money of the United States of America and in immediately
available funds, the principal sum of $60,000,000 or such lesser unpaid
principal amount as may be advanced by the Bank as a Term Loan pursuant to the
terms of the Loan and Security Agreement dated August 1, 2007 by and among the
Borrowers and the Bank, as same may be amended from time to time (the
“Agreement”). This Note shall mature and be payable in full on March 31, 2021,
or such later date as may be determined and agreed upon between Bank and
Borrowers pursuant to the Agreement.

The outstanding principal balance of this Note shall be payable as set forth on
attached Schedule A. The principal balance hereof outstanding from time to time
shall bear interest as set forth in the Agreement. Interest will be calculated
based on a 360-day year and charged for the actual number of days elapsed, and
will be payable as set forth in the Agreement. After the occurrence of an Event
of Default, this Note shall bear interest (computed and adjusted in the same
manner, and with the same effect, as interest hereon prior to maturity), payable
on demand, at a rate per annum equal to six percent (6%) above the rate that
would otherwise be in effect, until paid, and whether before or after the entry
of judgment hereon.

The principal amount of each loan made by the Bank and the amount of each
prepayment made by the Borrowers shall be recorded by the Bank on the schedule
attached hereto or in the regularly maintained data processing records of the
Bank. The aggregate unpaid principal amount of all loans set forth in such
schedule or in such records shall be presumptive evidence of the principal
amount owing and unpaid on this Note. However, failure by Bank to make any such
entry shall not limit or otherwise affect Borrowers’ obligations under this Note
or the Agreement.

This Note is the Term Note referred to in the Agreement, and is entitled to the
benefits, and is subject to the terms, of the Agreement. The principal of this
Note is prepayable in the amounts and under the circumstances, and its maturity
is subject to acceleration upon the terms, set forth in the Agreement. Except as
otherwise expressly provided in the Agreement, if any payment on this Note
becomes due and payable on a day other than one on which Bank is open for
business (a “Business Day”), the maturity thereof shall be extended to the next
Business Day, and interest shall be payable at the rate specified herein during
such extension period.



--------------------------------------------------------------------------------

In no event shall the interest rate on this Note exceed the highest rate
permissible under any law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that a court
determines that Bank has received interest and other charges under this Note in
excess of the highest permissible rate applicable hereto, such excess shall be
deemed received on account of, and shall automatically be applied to reduce the
amounts due to Bank from the Borrowers under this Note, other than interest, and
the provisions hereof shall be deemed amended to provide for the highest
permissible rate. If there are no such amounts outstanding, Bank shall refund to
Borrowers such excess.

Borrowers and all endorsers, sureties, guarantors and other persons liable on
this Note hereby waive presentment for payment, demand, notice of dishonor,
protest, notice of protest and all other demands and notices in connection with
the delivery, performance and enforcement of this Note, and consent to one or
more renewals or extensions of this Note.

This Note may not be changed orally, but only by an instrument in writing.

This Note is being delivered in, is intended to be performed in, shall be
construed and enforceable in accordance with, and be governed by the internal
laws of, the State of Ohio without regard to principles of conflict of laws.
Borrowers agree that the State and federal courts in Hamilton County, Ohio or
any other court in which Bank initiates proceedings have exclusive jurisdiction
over all matters arising out of this Note, and that service of process in any
such proceeding shall be effective if mailed to Borrowers at their address
described in the Notices section of the Agreement. BORROWERS HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE.

 

MERIDIAN BIOSCIENCE      MERIDIAN BIOSCIENCE, INC. CORPORATION      By:  

/s/ Melissa A. Lueke

     By:  

/s/ Melissa A. Lueke

  Melissa A. Lueke, CFO & Secretary        Melissa A. Lueke, Executive Vice
President, CFO & Secretary OMEGA TECHNOLOGIES, INC.      MERIDIAN LIFE SCIENCE,
INC. By:  

/s/ Melissa A. Lueke

     By:  

/s/ Melissa A. Lueke

  Melissa A. Lueke, CFO & Secretary        Melissa A. Lueke, CFO & Secretary
BIOLINE USA, INC.        By:  

/s/ Melissa A. Lueke

         Melissa A. Lueke, CFO & Secretary       

 

2



--------------------------------------------------------------------------------

Schedule A

Meridian Bioscience, Inc.

Principal Payment Schedule

 

Payment Date

  

Principal Payment

06/30/2016

   $750,000

09/30/2016

   $750,000

12/30/2016

   $750,000

03/31/2017

   $750,000

06/30/2017

   $1,125,000

09/29/2017

   $1,125,000

12/29/2017

   $1,125,000

03/29/2018

   $1,125,000

06/29/2018

   $1,125,000

09/28/2018

   $1,125,000

12/31/2018

   $1,125,000

03/29/2019

   $1,125,000

06/28/2019

   $1,500,000

09/30/2019

   $1,500,000

12/31/2019

   $1,500,000

03/31/2020

   $1,500,000

06/30/2020

   $1,500,000

09/30/2020

   $1,500,000

12/31/2020

   $1,500,000

03/31/2021

   remaining principal balance

 

Schedule A